Name: Commission Decision No 1638/83/ECSC of 16 June 1983 amending Decision No 702/83/ECSC imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling, originating in Argentina, Brazil, Canada and Venezuela, and accepting price undertakings from two Canadian exporters
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-18

 Avis juridique important|31983S1638Commission Decision No 1638/83/ECSC of 16 June 1983 amending Decision No 702/83/ECSC imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling, originating in Argentina, Brazil, Canada and Venezuela, and accepting price undertakings from two Canadian exporters Official Journal L 160 , 18/06/1983 P. 0032 - 0032*****COMMISSION DECISION No 1638/83/ECSC of 16 June 1983 amending Decision No 702/83/ECSC imposing provisional anti-dumping duties on certain iron or steel coils for re-rolling, originating in Argentina, Brazil, Canada and Venezuela, and accepting price undertakings from two Canadian exporters THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Article 11 thereof, After consultations within the Advisory Committee provided for under the above recommendation, Whereas, by Decision No 702/83/ECSC (3), the Commission imposed provisional anti-dumping duties on certain iron or steel coils for re-rolling, originating in Argentina, Brazil, Canada and Venezuela; whereas two Canadian exporters, in particular Dofasco Inc., were exempted from these duties because they had offered price undertakings which were acceptable to the Commission; Whereas, in the meantime, Titan International Corporation has offered a price undertaking concerning its exports to the Community of products manufactured by Dofasco; Whereas the Commission considers this price undertaking to be satisfactory; Whereas Decision No 702/83/ECSC should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision No 702/83/ECSC is hereby amended as follows: 1. Article 1 (3) is replaced by the following: '3. The duty shall not apply to products originating in Canada produced and exported by Dofasco Inc., Hamilton, Ontario, and Sidbec-Dosco Ltd, Montreal, Quebec, or produced by Dofasco Inc. and exported by Titan International Corporation.' 2. Article 2 is replaced by the following: 'Article 2 The Commission hereby accepts the price undertakings given by Dofasco Inc., Hamilton, Ontario, Sidbec-Dosco Ltd, Montreal, Quebec, and Titan International Corporation, in connection with the anti-dumping proceeding concerning the product specified in Article 1 (1).' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No L 82, 29. 3. 1983, p. 9.